Citation Nr: 1328456	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for radicular pain of 
the left lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active military service from May 1971 to May 
1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) 
from January 2007 and June 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2007 rating action, the RO, in pertinent 
part, denied the Veteran's claims of entitlement to service 
connection for tinnitus, a back disability, and radicular 
pain of his left lower extremity.  In that same rating 
action, the RO also determined that new and material 
evidence had not been submitted to reopen a previously 
denied claim of entitlement to service connection for a left 
wrist disability.  He filed a notice of disagreement (NOD) 
later in January 2007.

In the June 2008 rating action, the RO denied his claim for 
a TDIU.  In July 2008, he filed an NOD concerning the denial 
of this additional claim.

In January 2010 the RO send him a statement of the case 
(SOC) listing the following issues:  (1) entitlement to 
service connection for tinnitus, (2) entitlement to service 
connection for a back disability, (3) entitlement to 
service connection for radicular pain of the left lower 
extremity, (4) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a left wrist disability, and (5) entitlement 
to a TDIU.

In March 2010, in response, the Veteran submitted a 
substantive appeal (VA Form 9) indicating he was only 
appealing issues numbered 1, 3, and 5, so seemingly limiting 
his appeal to only these specific claims.  See 38 C.F.R. 
§ 20.202 (2012); Ledford v. West, 136 F.3d 776, 770-80 (Fed. 
Cir. 1998).  However, in discussing his claim for service 
connection for radicular pain of his left lower extremity 
(issue number 3), he also discussed his claim for service 
connection for a back disability (number 2).  Thus, the only 
claim not before the Board is the 
new-and-material-evidence claim (number 4).  38 C.F.R. 
§§ 20.200, 20.302, etc.

In any event the claims require further development before 
being decided on appeal, so the Board is remanding them to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay that 
inevitably will result, it is necessary to ensure there is a 
complete record upon which to decide these claims so the 
Veteran is afforded every possible consideration.

In an October 2005 Statement in Support of Claim (on VA Form 
21-4138), the Veteran indicated he was receiving disability 
benefits from the Social Security Administration (SSA) 
because of his back disability, so on account of one of the 
conditions at issue in this appeal.  In February 2007, he 
submitted an award letter from the SSA, dated in October 
2005.

In August 2006, so in the interim, the RO resultantly had 
requested records from the SSA.  While SSA records are not 
controlling on VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA 
records, VA must try and obtain the records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

In a March 2007 reply, the SSA indicated the Veteran's 
folder had been forwarded to the district office.  However, 
it does not appear the RO subsequently contacted the 
district office to obtain the folder containing this 
evidence.  Thus, the RO must continue to attempt to obtain 
these SSA records, including a copy of the decision 
regarding the Veteran's claim for disability benefits and 
all medical records considered in the determination of his 
entitlement to the benefits, prior to deciding this appeal.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2012); see also Tetro v. Gober, 14 Vet. App. 100, 110 
(2000) (holding that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).  VA has a statutory 
duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The U. S. Court of Appeals for 
Veterans Claims (Court/CAVC) also has held that VA has a 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  See Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).  But see, too, Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) (emphasizing that VA need only 
obtain relevant SSA records, which, according to 38 U.S.C. § 
5103A, are those relating to the injury for which the 
Veteran is seeking VA benefits and have a reasonable 
possibility of helping to substantiate the claim).

As for the Veteran's derivative TDIU claim, his only 
service-connected disability at the moment is Hepatitis C.  
He has had a 60 percent rating for this service-connected 
disability effectively since February 5, 2007.  He contends 
that, due to his Hepatitis C, he is unable to obtain and/or 
maintain employment that could be considered substantially 
gainful versus just marginal in comparison.  He points out 
he has to take medication to treat this disease, which 
causes fatigue, nausea, and vomiting.  In addition, he 
maintains that no employer wants to hire him because there 
is a stigma attached to Hepatitis C in that people are 
afraid of "getting it."  See his March 2010 VA Form 9.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one is ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).



In deciding whether a Veteran is unemployable and entitled 
to a TDIU, consideration is given to his level of education, 
prior work experience and training, but not to his advancing 
age or occupational impairment that is attributable to 
disabilities that are not service connected.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  See also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the Court defined "substantially gainful 
employment" as "an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court also discussed the meaning of "substantially gainful 
employment" and noted the following standard announced by 
the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not 
be a total 'basket case' before the 
courts find that there is an inability 
to engage in substantial gainful 
activity.  The question must be looked 
at in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.



Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or 
accommodation was given on account of the same.  See 38 
C.F.R. § 4.18.  Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U. S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16(a).  Marginal 
employment also may be held to exist on a facts-found basis 
when earned annual income exceeds the poverty threshold.  
Id.  Such situations may include, but are not limited to, 
employment in a protected environment such as a 
family business or sheltered workshop.  Id. 

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that "[r]equiring a Veteran to 
prove that he is 100 percent unemployable is different than 
requiring the Veteran to prove that he cannot maintain 
substantially gainful employment.  The use of the word 
'substantially' suggests an intent to impart flexibility 
into a determination of the Veteran's overall employability, 
whereas a requirement that the Veteran prove 100 percent 
unemployability leaves no flexibility."  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe 
to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  The Court also clarified in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  Indeed, according to 38 C.F.R. § 4.1, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must 
reflect some factor that takes a particular case outside the 
norm in order for a claim for individual unemployability 
benefits to prevail.  


As the Court further explained in Van Hoose, the mere fact 
that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  The 
Board must consider the effects of service-connected 
disability or disabilities in the context of the Veteran's 
employment history and educational background.  See Fluharty 
v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

The Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, showing the Veteran can perform work that would 
produce sufficient income to be substantially gainful versus 
just marginal in comparison.  See, too, Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) and Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).

Given that the Veteran has a 60 percent disability rating 
for his Hepatitis C, he has a sufficient rating for his 
service-connected to satisfy the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU, that 
is, without having to instead resort to the special extra-
schedular provisions of § 4.16(b).

Records show he has obtained a graduate equivalency diploma 
(GED).  In addition, he worked as a farmer until an accident 
in May 1989 when he was injured when attacked by a pig and 
thrown against a wall.  He injured his back during the 
attack and was unable to continue working.  He thereafter 
started receiving SSA disability benefits, so presumably 
because of that civilian, work-related, injury to his back.

Nevertheless, in a VA medical statement dated in June 2008, 
Dr. D. stated that because of the Veteran's service-
connected Hepatitis C and his periodic interferon treatment, 
his physical ability was limited.  According to Dr. D., the 
Veteran was suitable for sedentary work that did not require 
a high degree of specialized training.  However, it does not 
appear that Dr. D. took into consideration the Veteran's 
prior work experience in a job that had been entirely 
physically demanding, not sedentary.  There is also a 
question of whether any such employment would indeed amount 
to substantially gainful employment and not just marginal 
employment in comparison.  38 C.F.R. §§ 4.16(a), 4.18.  
Supplemental medical comment thus is needed to assist in 
making this necessary determination.

In regards to the Veteran's claim for service connection for 
tinnitus, he maintains that he developed this condition as a 
result of repeated exposure to extremely loud noise during 
his military service and consequent injury (i.e., acoustic 
trauma).  In his March 2010 substantive appeal, on VA Form 
9, he indicated that while he was in Vietnam he worked with 
a field artillery unit and resultantly was exposed to loud 
noises from "big guns" such as the 105 Howitzer.  According 
to him, he did not have any earplugs.  He claimed to have 
developed ringing in his ears rather immediately and to 
having continued to experience this since his discharge 
from service.

His DD Form 214, Report of Separation from the Armed Forces 
of the United States, shows he served in the United States 
Army from May 1971 to May 1974.  His military occupational 
specialty (MOS) was lineman.  He received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.

He is competent to describe what he experienced while in the 
military because this concerns his firsthand knowledge of a 
factual matter.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Ultimately, however, the Board will 
additionally have to determine whether his lay testimony 
concerning this also is credible, so ultimately probative, 
when also considered along with the other lay and medical 
evidence of record.  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must 
determine whether the evidence comes from a "competent" 
source.  The Board must then determine whether the evidence 
also is credible, or worthy of belief.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Observing that once evidence is 
determined to be competent, the Board must additionally 
determine whether the evidence also is credible).  Only if 
evidence is both competent and credible does it ultimately 
have probative value.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (Competency is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, whereas credibility is a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted).  The third and final 
step of this inquiry requires the Board to then weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  See also Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In the meantime, in light of his statements regarding his 
exposure to the loud noises during his service, and given 
that his MOS was linesman, the Board finds that his 
statements concerning his purported noise exposure in 
service are credible and consistent his duties and 
responsibilities in service.  See 38 U.S.C.A. § 1154(a).

In January 2010, he had a VA audiological evaluation.  He 
said that he had first noticed tinnitus about 10 to 15 years 
earlier.  His military noise exposure included artillery, 
helicopters, and high explosive rounds.  His civilian noise 
exposure included 15 to 20 years of farming and working with 
hogs.  VA Medical Center (VAMC) outpatient treatment records 
showed that, in November 2003, he had indicated he had 
tinnitus in his right ear.  In March 2006 he had complained 
of unilateral tinnitus in his left ear for many years.  At 
the conclusion of that VA audiological evaluation, the 
pertinent diagnosis was unilateral tinnitus in the left ear.  
The examiner determined, however, that given the lack of 
evidence of tinnitus during the Veteran's military service, 
his report of intermittent unilateral in the right ear in 
2003 and his 2006 report of constant unilateral tinnitus in 
the left ear (consistent with onset being sometime between 
2003 and 2006), as well as his report of onset and hearing 
within normal limits at time of separation from service and 
subsequent civilian occupational noise exposure, it was less 
likely than not that his tinnitus was related to noise 
exposure during his military service.



That January 2010 VA audiological examiner's comments 
regarding the onset of the Veteran's tinnitus were 
inconsistent.  On the one hand, he noted that the onset 
of the Veteran's tinnitus was between 2003 and 2006.  
However, on the other hand, he reported that, according to 
the Veteran, he had first noticed tinnitus about 10 to 15 
years prior to that evaluation, which, if true, would have 
been sometime between 1995 and 2000.  In addition, the 
examiner did not address the Veteran's contention that he 
had first noticed tinnitus during his service.  This is 
especially problematic because he is considered competent to 
report what comes to him through his senses, including 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Thus, a supplemental medical nexus opinion is 
needed to assist in deciding this claim since, once VA 
undertakes the effort to provide an examination in a 
service-connection claim, even if not statutorily obligated 
to, it must ensure the examination and opinion are adequate, 
else, notify the Veteran why can adequate examination cannot 
or will not be provided.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the SSA and obtain a copy of 
the decision regarding the Veteran's claim 
for disability benefits, including all 
medical records considered in the 
determination of his entitlement to these 
benefits.

Since these records are in the custody of 
a Federal department or agency, the 
attempts to obtain them are governed by 38 
C.F.R. § 3.159(c)(2).  So make as many 
requests for these records as are 
necessary to comply with this VA 
regulation.  Also appropriately notify the 
Veteran if unable to obtain these records.  
38 C.F.R. § 3.159(e)(1).



2.  Upon receipt of all additional 
records, make arrangements for the Veteran 
to be provided the following VA 
compensation examinations:

(A) another audiological examination for 
the purpose of determining the etiology of 
his tinnitus.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
diagnostic testing and evaluation should 
be accomplished.  The examiner must obtain 
a detailed history of the Veteran's noise 
exposure during his service and since.

After reviewing the relevant evidence in 
the claims file, and the results of any 
testing deemed necessary, the examiner 
must provide an opinion in response to the 
following question:

what is the likelihood (very likely, as 
likely as not, or unlikely) the 
Veteran's tinnitus incepted during his 
military service from May 1971 to May 
1974 or is otherwise related or 
attributable to any incident of his 
service, including especially repeated 
exposure to excessively loud noise?

The term "as likely as not" means at least 
50-percent probability.  This term does 
not however mean merely within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "Very likely" and "as likely 
as not" support the posited correlation 
between the current disability and 
the Veteran's military service, whereas 
concluding this is "unlikely" obviously 
instead weighs against the claim.

If no link to military service is found, 
this finding and conclusion must be 
affirmatively stated.

Regardless of whether the opinion is 
favorable or unfavorable to the claim, 
there has to be discussion of the 
underlying medical rationale, if necessary 
citing to specific evidence in the file 
supporting the opinion.  The examiner 
merely saying he/she cannot respond, 
such as without resorting to speculation, 
will not suffice, unless there is 
explanation as to why a response is not 
possible.

(B) an appropriate VA examination to 
determine the likelihood (very likely, as 
likely as not, or unlikely) the Veteran is 
unemployable if only considering his 
service-connected Hepatitis C (which, at 
the moment, is his only service-connected 
disability).

The term "as likely as not" means at least 
50-percent probability.  This term does 
not however mean merely within the realm 
of possibility.  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  "Very likely" and "as 
likely as not" support the claim, whereas 
"unlikely" obviously instead weighs 
against the claim.

The claims folder must be made available 
to the examiner for review in conjunction 
with this additional examination.

The examiner must review all of the 
relevant evidence of record, but must 
specifically recognize that the Veteran 
has a GED and had worked as a farmer until 
approximately 1989 when he stopped working 
after sustaining a back injury in that 
civilian job.

The term unemployable means incapable of 
obtaining and maintaining employment that 
could be considered substantially gainful 
versus just marginal in comparison when 
considering the Veteran's level of 
education, prior work experience and 
training.

It is most essential the VA examiner 
discuss the underlying medical rationale 
of the opinion, if necessary citing to 
specific evidence in the file supporting 
conclusions.  If, as an example, the 
examiner believes sedentary employment is 
still a viable possibility, even if a 
physically-demanding job perhaps is not, 
then he/she needs to consider this in the 
context of the Veteran's individual 
situation and circumstances.

3.  The readjudicate the claims in light 
of this and all other additional evidence.  
If these claims continue to be denied, 
send the Veteran a supplemental SOC (SSOC) 
and given him and his representative 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


